This cause is a separate appeal to this court in connection with the same proceedings as set forth and considered in Parkinson v. State ex rel. F.P. Thieman, 196 Okla. 80,162 P.2d 551. The plaintiff in error attacks that portion of the judgment wherein relief was denied him in connection with taxes for the years 1928 to 1931, inclusive.
Our decision in 196 Okla. 80, 162 P.2d 551, supra, is controlling herein and determines all issues in this appeal. The syllabus and opinion in that cause are adopted as the syllabus and opinion in this cause, and the decision of the trial court is accordingly affirmed.
CORN, C. J., and RILEY, WELCH, and HURST, JJ., concur. GIBSON, V. C. J., and OSBORN, BAYLESS, and ARNOLD, JJ., dissent.
                          On Rehearing.